Title: To Alexander Hamilton from James McHenry, 31 December 1800
From: McHenry, James
To: Hamilton, Alexander



Baltimore 31 Decr. 1800
My dear Sir.
Private.

I have recd. a letter from Mr. W. this morning in which he says.
“I have made enquiry respecting the declaration of Mr. Adams while in London in Nov. 1783—it seems he thought negociations could be better conducted there than in a foreign country, and observes—‘Here with the most perfect politeness to ministers we may keep them in awe; a visit to a distinguished member of opposition, even though nothing should be said at it, would have more weight than all our arguments. Mr Jay, I believe also thinks so.’ The above is I believe a true extract though the idea which you possessed was correct, yet you will see the mode of expression is different.”
So much for my recollection of a letter read about seventeen years ago.
What think you of the crisis? Seneca, or somebody for him observes, “Whatever happens, think that it ought to happen, and cast no reproach upon nature.” Some of our Federalists, who have been here on a christmas visit seemed inclined, if not determined to run Mr. Burr notwithstanding his letter to Genl. Smith. They do not consider Mr. Burrs declarations in this letter as committing him—not to accept of the Presidency if elected by the House of Representatives. They hope, by the attempt, should it even fail of sucess to plant the seeds of disunion between him and his party; and should it succeed, to get in him a man who will not suffer the Executive power to be frittered into insignificance. For myself, I do not calculate upon their succeeding to elect him, and I believe besides, that he will not make terms with them to obtain a chance for the Presidency. Is it, in the present state of things, an attempt that ought to be made? If made and fails, how will it affect the federal cause in the opinions of the great body of the people?
We undoubtedly are threatened with a change in some most essential points in government and our national affairs; but who will venture to say, that equal evils did not await us, had Mr. Adams been elected. The case at least affords us this kind of consolation.
Let me hear from you, and believe me always & affectionately yours

J McHenry
Alexr Hamilton Es
